NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

NISSIM CORP.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

TIME WARNER, INC., WARNER BROS.
ENTERTAINMENT, INC., WARNER HOME VIDEO,
AND NEW LINE HOME ENTERTAINMENT,
Appellees.

2012-1409
(Reexarnination No. 95/000,312)

Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences.

ON MOTION

NISSIM CORP. V. KAPPOS 2

ORDER

The appellees move for extensions of time, until Octo-
ber 22, 2012, to file their response briefs.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted

FoR THE CoURT

SEP 1 0 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Raymond T. Chen, Esq.
Scott A. McKeown, Esq.

David L. F@hrman, Esq. ,,,`_RL,,FLHF,MFQB

FEDERAL CIRCU!T

SEP 1 0 2012
JANHOBEALY
CLERK

s27